Citation Nr: 1128219	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  05-25 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from October 1963 to November 1966.

This case comes before the Board of Veterans' Appeals (Board) as a merged appeal from March 2004 and June 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The March 2004 rating decision denied entitlement to service connection for PTSD, while the June 2007 rating decision denied entitlement to a TDIU.

In November 2008, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for PTSD, which he contends is related to his Vietnam service.  As discussed in detail in the November 2008 remand, VA considers it verified that the Veteran was at Can Tho base when its military housing was bombed by the Viet Cong on January 19, 1966.  The Board remanded the Veteran's claim in order to obtain an opinion with respect to whether there is a link between the Veteran's PTSD and any verified stressor.

On remand, a May 2010 VA examination report diagnoses the Veteran with PTSD and links this diagnosis to the four reported stressors.  The first of these stressors as described in the VA examination report is that the Veteran was supposed to have been a clerk, but he actually worked as a courier carrying secret orders for three months.  The examination report notes that a chopper the Veteran was in while taking orders to Pleiku took some rounds and had to land.  The Veteran reported that this incident may have occurred in March 1966.  

For the second reported stressor, the Veteran reported that he went down in a helicopter to pick up men whose boat had been blown up.  Their chopper was hit, and they did not know if they would be able to take off.  The Veteran reported that he grabbed a M-60 and blew a Viet Cong's head off.

The third stressor involved the Veteran being sent on a mission to rescue Vietnamese who were going to be butchered by Viet Cong.  He said the Viet Cong left heads on spears everywhere.

The fourth stressor involved the Veteran being mortared every night in part of June 1966, all of July 1966, and part of August 1966.  He reported that his right leg was hit by a mortar in July 1966.

The AMC requested an addendum to this opinion, specifically requesting that the VA examiner opine as to whether the Veteran's PTSD may be linked to the single verified stressor.  As noted above, VA has that the Veteran was at Can Tho base when its military housing was bombed by the Viet Cong on January 19, 1966.  There is no indication in the record, as it stands, that an opinion with respect to this specific stressor was ever obtained.  Therefore, a remand is necessary.

The Board also finds the claim of entitlement to a TDIU to be inextricably intertwined with the claim being remanded herein, because adjudication of the PTSD claim may affect the merits and outcome of the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Veteran's claim of entitlement to service connection for PTSD must be fully adjudicated and developed by the RO/AMC before the Board can render a final decision regarding his TDIU claim.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should again be sent to the May 2010 VA examiner for clarification of the question asked below.  If the prior examiner is not available, the claims folder should be sent to another examiner for review.  If the examiner finds that a new VA examination is necessary, the Veteran should be scheduled for a new VA examination.  

If a new examination is necessary, the claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's PTSD was incurred or aggravated as a result of a verified stressor.  Specifically, VA has verified the Veteran's presence during a bombing at Can Tho base on January 19, 1966.  Any opinion expressed must be accompanied by a complete rationale.

2.  After the development requested above has been completed, readjudicate the issues on appeal, including the issue of entitlement to a TDIU.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


